Citation Nr: 0208706	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to January 
1998.  His appeal ensues from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985.

2.  The veteran did not serve his four-year obligated period 
of active duty, rather, he served less than two years of that 
obligated period.

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three or more year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with his performance 
of duty.

4.  The veteran did not serve in the Selected Reserve 
following a requisite period of active duty nor was he 
separated involuntarily or pursuant to voluntary separation 
incentives.

5.  The veteran was separated from service on the grounds 
that he was a conscientious objector.  




CONCLUSION OF LAW

The criteria for establishing basic eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5303, 3011, 3012 (West 1991 & Supp. 2001); 38 
C.F.R. 21.7042, 21.7045 (2001); Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1826 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Further, during 
the pendency of this appeal, in August 2001, the VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001.

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with this claim.  The RO has made reasonable efforts to 
obtain evidence relevant to this claim, the veteran has been 
afforded the opportunity to submit evidence and argument in 
connection with this claim.  The veteran has been offered the 
opportunity to have a hearing.  Although some of the Chapter 
30 eligibility criteria have been revised by another recent 
change in the law, as set forth below, the Board notes that 
the change does not affect the disposition of this claim.  
Information provided to the appellant by VA is sufficient 
notice of the information or other evidence necessary to 
substantiate this claim in light of the relevant facts.  
Thus, in view of the actions of the RO in this case, no 
further assistance or notice is deemed necessary under the 
VCAA.

The veteran contends that he is eligible for benefits under 
Chapter 30, Title 38, United States Code, based on his active 
service from April 1996 to January 1998.  He contends that, 
although he did not serve his full enlistment period of four 
years, he deserves either Chapter 30 benefits or a refund 
since his 1 year, 9 months and 7 days of service was 
exemplary and he paid into the GI bill fund.  He received an 
honorable discharge from the U. S. Air Force and his DD Form 
214 shows the narrative reason for separation was 
"Conscientious Objector."  He has submitted a signed 
counseling record from service showing that he was counseled 
that such a discharge could result in non-entitlement to 
benefits administered by VA.  He has not alleged, and the 
record does not indicate, that he was discharged for any 
other reason.  

While the veteran's appeal was pending, the President also 
signed into law legislation governing, in pertinent part, 
eligibility for Chapter 30 educational assistance benefits.  
See Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000) 
(codified as amended at 38 U.S.C. §§ 3011, 3012, 3018C (West 
Supp. 2001)).  Moreover, the same month, VA issued 
regulations to restate correctly statutory provisions of the 
Act.  65 Fed. Reg. 67,265 (Nov. 9, 2000) (codified as amended 
at 38 C.F.R. 
§§ 21.7020, 21.7042, 21.7044, 21.7073 (2001)).  Although the 
Act repeals the requirement for an initial obligated period 
of active duty as a condition of Chapter 30 eligibility, it 
does not substantively alter the active duty service 
requirements pertinent to the veteran's claim in this case as 
his length of service fails to meet the applicable statutory 
criteria under both the old version and the newer generally 
more favorable version of the statute.  As such, the 
following discussion will address the veteran's claim under 
the current applicable legal criteria.

To establish eligibility for education benefits under Chapter 
30, an individual must have first entered on active duty as a 
member of the armed forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West 1991); 38 C.F.R. § 21.7042(a)(1) 
(2001). The individual also must have served an obligated 
period of active duty of at least two years of continuous 
active duty.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 1991 & 
Supp. 2001) as amended by Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1825 (2000).  In this case, the evidence 
indicates that the veteran first entered on active duty in 
1996.  Therefore, he has satisfied the first prong of 38 
U.S.C.A. § 3011.  The veteran has failed to satisfy the 
second prong, however, as a DD Form 214 (Certificate of 
Release or Discharge from Active Duty) and computerized 
Department of Defense (DOD) data show that he did not serve 
his obligated period of active duty.  Rather, he served one 
year, and nine months and seven days of a four-year 
enlistment.  

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 
three-year enlistment or 20 months of a less than three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct, but which 
interfered with his performance of duty.  38 U.S.C.A. § 
3011(a)(1)(B) (West 1991 & Supp. 2001) as amended by Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 103, 114 Stat. 1822, 1825 (2000).  Again, the 
evidence does not satisfy the aforementioned criteria as the 
DD Form 214 notes that the veteran was discharged honorably 
from service for "Conscientious Objector" and DOD data show 
the separation reason as "Oth."  DOD computer records also 
show a 4-year enlistment term.  Further, the veteran did not 
serve two years of his obligated period and then enter the 
Selected Reserve.  38 U.S.C.A. § 3012(a)(1)(A) (West 1991) as 
amended by Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, 114 Stat. 1822 (2000).  

In light of the foregoing, the veteran is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B), as he 
was not discharged for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment or 20 months of 
a less than three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with his performance 
of duty.  Rather, he was discharged for because of his 
voluntary status as a conscientious objector after serving 
less than two years of a four-year enlistment.

Notwithstanding any of the aforementioned provisions, an 
individual who was separated involuntarily or pursuant to 
separation incentives may be entitled to Chapter 30 benefits 
under 38 U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 2001) 
and 38 C.F.R. § 21.7045 (2001), provided certain criteria are 
met.  Again, however, the veteran does not meet these 
criteria as he separated voluntarily and there is no 
indication in the record that this was pursuant to voluntary 
separation incentives.  

The Board acknowledges the veteran's arguments regarding the 
quality of his service.  However, the legal criteria 
governing basic eligibility requirements for Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Thus, the veteran's arguments in 
this regard have no bearing on the disposition in this case.  
Further, while the Board notes the veteran's argument that he 
has lost the money he paid into the GI bill fund during 
service, there is no basis in law to allow benefits for this 
reason.  For the purpose of providing him additional 
information on this matter, the Board notes that applicable 
law governing the reduction of basic pay to establish Chapter 
30 educational assistance specifies that the basic pay of any 
individual shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay, and that 
any amounts by which the basic pay of an individual is 
reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. § 3011(b) (West 1991). 
See also OPM v. Richmond, 496 U.S. 414, 424 (1990) (holding 
that the payments of money from the Federal Treasury are 
limited to those authorized by statute).

However, in an advisory opinion from the VA's Office of 
General Counsel dated February 23, 1993, the General Counsel 
indicated that, where an individual did not meet the Chapter 
30 eligibility criteria, the individual was not legally a 
Chapter 30 participant and reduction of his basic pay by 
$1,200 was contrary to statutory authority and erroneous.  
That notwithstanding, according to the General Counsel, VA 
does not have any control over the monies reduced from a 
veteran's basic pay nor the statutory authority to return 
that money.  Instead, each specific branch of the Armed 
Forces is responsible for the restoration of funds.  O.G.C. 
Advisory 13-93 (Feb. 23, 1993).  Based on this opinion, it 
appears more appropriate for the veteran to address his 
dispute regarding a refund directly to the service 
department.

Based on the foregoing, the Board finds that the veteran has 
failed to establish that he is eligible for Chapter 30 
benefits.  As the law in this case is dispositive, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

